DETAILED ACTION
In response to communications filed 06/14/2022.
Claims 1, 3-7, 9 and 10 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches a computer network comprising an interconnect fabric including routing and control distribution devices and fabric interface devices.  Each of the plurality of routing and control distribution devices and each of the plurality of fabric interface devices comprise a state machine including an input processing unit having a plurality of parallel input buffers, an output processing unit having a plurality of parallel output buffers and an arbiter.  The arbiter decides how to transfer data from the input processing unit to the output processing unit and temporarily switches from a default interrupt mode to a transient switching mode when one of the plurality of parallel input buffers is detected to contain a higher priority flit according to a set of instructions at a table located at the state machine.  This provides a mechanism by which certain priority data can be transmitted without interruption from any other data irrespective of the priority status of the other data.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Rimmer et al. (US 2015/0180782 A1) that teaches an arbiter for the transmission of packets in a system comprising an interconnect fabric.  There also exists prior art such as Gamire et al. (US 2004/0001502 A1) teaching an arbiter in a default interrupt mode for selecting lanes for transmission of packets.  However the prior arts on record alone or in combination fails to teach and/or suggest the arbiter switches between the default interrupt to a transient mode at the state machine when one of the plurality of parallel input buffers is detected to contain a higher priority flit according to the set of instructions and at least one table located at the state machine in combination with the other recited features in claims 1 and 7.  
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 1 and 7 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468